Exhibit 10.9
 
CONSULTING AGREEMENT
 
 
This Consulting Agreement is made by and between  Christopher d’Arnaud-Taylor
("Consultant”), with offices at 360 West 22nd Street, Suite 16B, New York, NY
10011, Waste2Energy Group Holdings PLC, (“Group Holdings”) an Isle of Man
company with its principal offices located at Stanley House, Lord Street,
Douglas, Isle of Man IM1 2BF, British Isles, Maven Media Holdings,
Inc.,  (“Maven”) a Delaware corporation with offices located at 1185 Avenue of
the Americas, 20th Floor, New York, New York 10036 and  Waste2Energy, Inc.
("W2E"), a Delaware corporation, with its principal offices located at 1185
Avenue of the Americas, 20th Floor, New York, NY  10036.
 
1.           Retention as Consultant and the services of Consultant.
 
a. Group Holdings hereby retains Consultant and Consultant hereby accepts such
engagement and agrees to perform the services for Group Holdings as hereinafter
set forth.
 
b. During the Term, Consultant shall devote a reasonable amount of Consultant’s
business time (which shall not be less than 60% of his business time), attention
and efforts to the business of Group Holdings and shall hold himself ready to
and shall provide advice to Group Holdings in connection with its business,
including, without limitation, evaluating particular contracts or transactions,
as requested by the officers of Group Holdings (the “Consulting
Services”).  Should Consultant so desire, Group Holdings shall provide him with
adequate work space and administrative support as are reasonably necessary for
carrying out the functions of his  consulting work.
 
c. Consultant,   Group Holdings, Maven and W2E agree that Consultant may render
services to Group Holdings that are outside the scope of this Agreement.  Such
services would be the subject of separate agreements between the Consultant and
Group Holdings that would define the nature and scope of such services and the
compensation to be paid to Consultant for such services.
 
2.           Compensation.
 
a. For all services to be rendered by Consultant pursuant to this Agreement,
Consultant shall, beginning on the Effective Date, be paid  by  Group Holdings
an annual fee of $300,000 exclusive of business expenses as hereinafter defined
which shall  paid on the first and the fifteenth of each month  in accordance
with Group Holdings payment policies.  The payments to Consultant shall from
time to time be adjusted (upward, but not downward) at the discretion of the
Board of Group Holdings.  The first such review shall be no later than the first
anniversary of this Agreement.
 
b. Group Holdings shall reimburse Consultant for his reasonable out-of-pocket
expenses incurred with respect to the performance of Consultant’s consulting
activities hereunder upon Consultant's presentation of vouchers, receipts, and
such other evidence of expenses incurred as shall be reasonably required by
Group Holdings.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
c. Maven may grant Consultant such stock options and warrants at such times, in
such amounts and with such exercise prices as the Board of Directors of Maven
may from time to time determine.
 
d. Group Holdings shall reimburse Consultant for the costs of Consultant’s
health insurance.
 
e. Maven and W2E shall be jointly and severally liable for making any payments
due to the Consultant hereunder (including payments for expenses and for the
reimbursement of Consultant’s health insurance) on a timely basis.
 
3.           Term.
 
(a)           The term of this Agreement shall commence as of the date of the
final closing of the offering of up to 4,000,0000 Units (with an
over-subscription option of up to an additional 1,000,000 Units) of Maven
pursuant to the Confidential Private Offering Memorandum, dated May 7, 2009, as
amended by Amendment No. 1 dated May 26, 2008,  “Effective Date”) and shall end
on the date which is the third anniversary of the Effective Date unless
Consultant’s retention is terminated earlier in accordance with this Agreement
(the “Initial Term”); provided, however, that the term of this Agreement shall
automatically be extended beyond the Initial Term for a one year period,
effective upon the third anniversary of the Effective Date (the “Renewal Term”)
unless either party notifies the other by a date which is ninety (90) days prior
to the expiration of the Initial Term that such party desires not to extend the
Initial Term beyond the third anniversary of the Effective Date.  This Agreement
shall continue for successive one-year Renewal Terms unless and until either
party gives ninety (90) days notice to the other of its desire not to extend
further the term of this Agreement beyond the end of the then-current Renewal
Term, or this Agreement is otherwise terminated.  The term of this Agreement,
whether during the Initial Term or any Renewal Term, shall be referred to as the
“Term.”
 
(b)           Death.  The death of Consultant shall immediately and
automatically terminate Consultant’s obligations to perform the Consulting
Services under this Agreement.  If Consultant dies during the Term, any unvested
equity compensation granted to Consultant pursuant to an equity compensation
plan (“Plan”) shall immediately vest and any vested warrants may be exercised on
or before the earlier of (i) the warrant’s expiration date or (ii) eighteen
months after Consultant’s death.  Any warrant that remains unexercised after
this period shall be forfeited. Upon Consultant’s death, Consultant’s legal
representative shall receive:  (1) any compensation earned but not yet paid and
any unreimbursed business expenses, which amounts shall be promptly paid in a
lump sum, and (2) any other amounts or benefits owing to Consultant pursuant to
this Agreement (subsections (1) and (2) shall be collectively referred to as,
the “Accrued Amounts”).  Other than the benefits described above, no further
compensation or benefits shall be due or owing upon Consultant’s death.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)           Disability.  If as a result of incapacity due to physical or
mental illness or injury, Consultant shall have been absent from Consultant’s
duties hereunder for six months, then thirty (30) days after receiving written
notice (which notice may occur before or after the end of such six month period,
but which shall not be effective earlier than the last day of such six month
period, Group Holdings may terminate this Agreement provided Consultant is
unable to substantially perform his duties hereunder at the conclusion of such
notice period (a “Disability”), as determined by a physician mutually selected
by the parties hereto.  In the event this Agreement is terminated as a result of
Disability, Consultant shall receive from Group Holdings, in a lump-sum payment
due within ten (10) days of the effective date of termination, an amount equal
to the Accrued Amounts.  Additionally, if Consultant is terminated due to a
Disability, any unvested equity compensation granted to Consultant pursuant to a
Plan shall immediately vest and any vested warrants may be exercised on or
before the earlier of: (i) the warrant’s expiration date or (ii) eighteen months
after Consultant’s termination due to the Disability.  Any warrant that remains
unexercised after this period shall be forfeited.  Other than the benefits
described above, no further compensation or benefits shall be due or owing upon
Consultant’s termination due to Disability.
 
(d)    Cause.  Group Holdings may terminate this Agreement immediately upon
written notice to Consultant for “Cause,” which shall mean: (i) Consultant’s
willful, material, and irreparable breach of this Agreement; (ii) Consultant’s
willful misconduct in the performance of any of his material duties and
responsibilities hereunder that has a material adverse effect on Group Holdings;
(iii) Consultant’s  intentional and continued non-performance (other than by
reason of disability or incapacity) of any of Consultant’s material duties and
responsibilities hereunder or of any reasonable, lawful instructions from the
board of Group Holdings, which continues for ten (10) days after receipt by
Consultant of written notice from Group Holdings; (iv) Consultant’s material and
willful dishonesty or fraud with regard to Group Holdings (other than good faith
expense account disputes) that has a material adverse effect on Group
Holdings  (whether to the business or reputation of  Group Holdings); or (v)
Consultant’s conviction of a felony (other than as a result of vicarious
liability or a traffic related offense).  For purposes of this paragraph, no
act, or failure to act, on Consultant’s part shall be considered “willful”
unless done or omitted to be done, by him not in good faith and without
reasonable belief that his action or omission was in the best interests of Group
Holdings.   In the event of that Agreement is terminated by Group Holdings for
Cause, Consultant shall receive only the Accrued Amounts.
 
Notwithstanding the foregoing, following Consultant’s receipt of written notice
from Group Holdings  of any of the events described in subsections (i) through
(iv) above, Consultant shall have ten (10) days in which to cure the alleged
conduct (if curable).
 
(e) Without Cause .  At any time after the effectiveness of this Agreement,
Group Holdings may, without Cause, terminate Consultant’s employment, effective
thirty (30) days after written notice is provided to Consultant.  In the event
Consultant is terminated by Group Holdings without Cause, Consultant shall
receive from Group Holdings within ten (10) days after such termination, in a
lump sum payment, an amount equal to the sum of the compensation and bonus, if
any, that would have been paid to consultant through the end of the then
remaining Term if Consultant had not been terminated or for twelve months,
whichever is less.  Consultant shall also receive the Accrued
Amounts.  Additionally, if Consultant is terminated by Group Holdings without
Cause, any unvested equity compensation granted to Consultant pursuant to a Plan
shall immediately vest and any vested warrants may be exercised on or before the
earlier of:  (i) the warrant’s expiration date or (ii) eighteen months after the
termination of this Agreement pursuant to his Subsection. Any warrant that
remains unexercised after this period shall be forfeited.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Resignation for Good Reason. At any time after the effective date of this
Agreement, Consultant may terminate this Agreement for Good Reason (as defined
below) effective thirty (30) days after written notice is provided to Group
Holdings.  Upon the termination of this Agreement for Good Reason, Consultant
shall be entitled to all payments and benefits as if this was terminated by
Group Holdings Without Cause as provided in subsection (e) above.  For purposes
of this Agreement, Good Reason means: (ii) any  change in
Consultant’s  reporting relationship or a material diminution of his then
duties, responsibilities or authority or the assignment to Consultant  of duties
or responsibilities that are inconsistent with this Agreement; (iiii) the
failure by Group Holdings to continue in effect any material compensation or
benefit plan or arrangement in which Consultant  participates unless an
equitable and substantially comparable arrangement (embodied in a substitute or
alternative plan) has been made with respect to such plan or arrangement, or the
failure by Group Holdings to continue Consultant’s  participation therein (or in
such substitute or alternative plan or arrangement) on a basis not less
favorable, both in terms of the amount of benefits provided and the level of
participation relative to other participants, as existed at the time of the
termination of this Agreement; (iii) any breach of this Agreement (or any other
written agreement entered into between Consultant and Group Holdings) by Group
Holdings; or (iv) failure of any successor to Group Holdings (whether direct or
indirect and whether by merger, acquisition, consolidation or otherwise) to
assume in a writing delivered to Consultant upon the assignee becoming such, the
obligations of Group Holdings  hereunder.
 
Notwithstanding the foregoing, following Group Holdings’ receipt of written
notice from Consultant of any of the events described in subsections (i) through
(iv) above, Group Holdings  shall have ten (10) days in which to cure the
alleged conduct (if curable).
 
(g) Resignation without Good Reason. Consultant may terminate this Agreement
without Good Reason or retire upon thirty (30) days’ written notice, and upon
such termination of this Agreement, he shall receive the Accrued Amounts.
 
(h) No Duty to Mitigate.  In the event of any termination of this Agreement
under this Section, Consultant shall be under no obligation to seek other
employment and there shall be no offset against amounts due Consultant under
this Agreement on account of any remuneration attributable to any subsequent
employment that Consultant  may obtain.  Any amounts due under this Section are
in the nature of severance payments, or liquidated damages, or both, and are not
in the nature of a penalty.
 
4. Non-Disclosure.  Consultant will not at any time (a) use any Confidential
Information for his  own benefit or for the benefit of any person or entity
other than Group Holdings, (b) disclose to any person or entity any Confidential
Information; or (c) remove from Group Holdings’ premises or make copies of any
Confidential Information, in any form; except, in each case, as may be required
within the scope of Consultant's duties during the term of this Agreement, in
which event Consultant will maintain and safeguard the confidentiality of such
Confidential Information and will secure from any third parties to whom
Consultant may in their best judgment disclose such information their written
agreement expressly inuring to the benefit of Group Holdings to maintain and
safeguard their confidentiality and not to use it for the benefit of any person
other than Group Holdings.  For purposes of this Agreement, "Confidential
Information" means any trade secrets and all technical, research, operational,
manufacturing, marketing, sales and financial policies, plans or information of
Group Holdings.  Confidential Information does not include information,
knowledge or data that was in Consultant’s possession prior to the commencement
of this Agreement or information, knowledge or data which was or is in the
public domain by reason other than the wrongful acts of Consultant; provided,
however, that “Confidential Information” shall include information, knowledge
and data that was in Consultant’s possession prior to the commencement of this
Agreement (other than information, knowledge or data which was or is in the
public domain other than by reason of the wrongful acts of Consultant) that
Consultant was prohibited form disclosing or using by reason of any fiduciary
obligation of Consultant to Group Holdings or any agreement between Consultant
and Group Holdings.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
5.           Relationship.  Consultant and Group Holdings are and shall be
independent contractors in their relationship with each other and neither is nor
shall be considered an agent, employee, or legal representative of the other for
federal or state tax purposes or for any other purposes whatsoever. Consultant
has no express or implied authority to assume or create any obligation or
responsibility on behalf of Group Holdings or to bind Group Holdings in any way.
 
6. General Provisions.
 
a.           Notices.  Any notice required or desired to be given hereunder
shall be effective if in writing and delivered personally or by certified mail,
postage prepaid and return receipt requested, to a party hereto at the address
for such party set forth herein or to such other address as a party may specify
by written notice to the other party similarly given, and shall be effective
when mailed or, if delivered by hand, when received.
 
b.           Benefit.  This Agreement and the rights and obligations contained
herein shall be binding upon and inure to the benefit of Group Holdings, their
successors and assigns, and upon Consultant, their/her legal representatives,
heirs and distributees.
 
c.           Waiver.  The waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach.
 
d.           Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and may not be altered
or amended except by an instrument in writing signed by both parties hereto.
 
e.           Severability.  The invalidity or unenforceability of a particular
provision hereof shall not affect the other provisions of This Agreement, and it
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
f.           Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without application of the
choice of law provisions, and each of the parties to this Agreement hereby
consent to the jurisdiction of the appropriate courts of the State of New York
with respect to any disputes relating to this Agreement.
 
g.        Disputes.  In the event that a dispute arises relating to this
Agreement, the parties agree to attempt to resolve the dispute informally,
including through mediation. In the event that the parties are unable to resolve
such disputes informally, the courts of New York shall have exclusive
jurisdiction over any suits arising from or relating to such a dispute.
 
h..           Headings.  The headings contained herein are inserted for
convenience only and do not constitute a part of this Agreement.
 
i..           Counterparts.  This Agreement may be executed in one or more
counterparts, each one of which shall be deemed an original instrument and all
of which together shall constitute one and the same document.
 
 
[Signature Page Follows]
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
May 28, 2009.
 
 

WASTE2ENERGY, INC.      WASTE2ENERGY GROUP HOLDINGS PLC                      
/s/
   
/s/
 
Name
   
Name 
 
Title 
   
Title
 

          MAVEN MEDIA HOLDINGS, INC.       CONSULTANT                      
/s/
   
/s/
 
Name
   
Christopher d’Arnaud-Taylor
 
Title 
   
 
 

 
        
 
 
 
7